OPINION — AG — THE CAPITOL IMPROVEMENT AND ZONING COMMISSION HAS AUTHORITY TO ADOPT RULES FOR THE ENFORCEMENT OF ITS LAWFULLY ADOPTED ZONING REGULATIONS; THAT SUCH RULES SHOULD BE COMPATIBLE WITH THE REQUIREMENTS OF DUE PROCESS AND SHOULD SPECIFICALLY PROVIDE FOR NOTICE AND HEARINGS; THAT SUCH HEARING MAY BE CONDUCTED INFORMALLY AND SHOULD BE HELD BEFORE THE FULL COMMISSION; THAT AFTER THE HEARING THE COMMISSION SHOULD MAKE WRITTEN FINDINGS OF FACT AND ENTER ITS ORDER IN ACCORDANCE WITH SUCH FINDINGS; THAT IF SUCH ORDER IS NOT COMPLIED WITH BY THE PERSON TO WHOM IT IS DIRECTED, THE COMMISSION SHOULD INSTITUTE LITIGATION IN THE DISTRICT COURT OF OKLAHOMA COUNTY TO COMPEL COMPLIANCE. FURTHER, THE FUNCTION OF THE COMMISSION IS EXCLUSIVELY THAT OF ADOPTING, PROMULGATING, IMPLEMENTING, AND ENFORCING ZONING REGULATIONS, AND IT IS WITHOUT AUTHORITY TO ABATE OR ENJOIN NUISANCES, AS SUCH. CITE: 50 Ohio St. 1961 1 [50-1], 21 Ohio St. 1961 1191 [21-1191], 73 Ohio St. 1961 83.9 [73-83.9], 73 Ohio St. 1961 83.11 [73-83.11] [73-83.11], 73 Ohio St. 1961 83.4 [73-83.4], 73 Ohio St. 1961 83.2 [73-83.2] (BURCK BAILEY)